DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s arguments and amendments filed on 07/22/2022 amending Claim 1. Claims 1, 3, 4, 6 and 11 are examined.  Claims 7 – 10 remain withdrawn from consideration as a result Applicant reply to the Restriction Requirement mailed on 10/03/2019.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/22/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 4, 6 and 11 are is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “the controllable valve comprises: a first operative mode in which the controllable valve closes, such that an air pressure in the plenum chamber increases to a predetermined value; and a second operative mode in which the controllable valve at least partially opens to supply the leakage mass flow to the bleed air line when the air pressure in the plenum chamber reaches the predetermined value”.
Applicant state support is found in portions of pages 4-6. However support for the claimed first mode was not found in applicant disclosure.  For example one of ordinary skill in the art would interpret “the controllable valve closes” as the valve being in the closed position such that no air from the plenum chamber goes through the valve 8 to the bleed air line 9.  The term close can be interpreted as “to block entry or passage”  (Merriam-Webster online).  There is no discussion of the valve being in the closed state during a particular mode.  Applicant specification recites “The controllable valve has the object of opening and closing in order to set a certain pressure in the plenum” and “The controllable valve 8 serves to set a certain pressure in the plenum 6, by the controllable valve 8 being partially or fully open”.  However these two statements taken together suggest that the valve opens and closes between partially open and open states in order to  set the certain pressure.  The term “closing” is a present participle and a door that is presently closing may or may not reach a closed state.
Claims dependent thereon are rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. 20170317364 A1 (Lucas) in view of US Patent 3454239 (Frey).
Regarding claim 1, Lucas discloses (see fig. 2 below) an arrangement comprising:
a turbomachine  comprising: 
a compressor 33 having an outlet (see fig. 2 below), 
a pipe (see fig. 2 below) connected to the outlet of the compressor, wherein the pipe is configured to receive an entire mass flow (all the flow from compressor 33 goes to the pipe; see fig. 2 below) from the compressor 33 and distribute the entire mass flow into a main mass flow (flow in pipe to the left of line 46) and a leakage mass flow (flow entering line 46; see fig. 2 below; this is consistent with applicant specification wherein leakage flow is the flow supplied to the unit; see applicant fig. 1), wherein the pipe has at least one first outlet (two “first outlets”: 1) at 36, and 2) immediately upstream of valve 38) and a second outlet (at 46), wherein the at least one first outlet is connected to at least one sub-assembly (valves 37 and 38, and cathode chamber 12) for supplying the main mass flow to the at least one sub-assembly (see fig. 2 below),
a controllable valve (par. [0053], middle: “An adjusting means (flap or valve) may … be installed in the pressure input line 46 for regulating the gas mass flow” wherein adjusting means can be an actively adjustable valve, par. [0020], middle, also known as a “control valve”, par. [0045], bottom; also see fig. 2 below showing location of Lucas valve in line 46) connected to the second outlet (at 46) of the pipe for supplying the leakage mass flow to a bleed air line (portion of line 46 entering jet pump 40 in fig. 2 below) provided downstream of the controllable valve, and
the bleed air line 46 connected to a unit (jet pump 40) for supplying the leakage mass flow to the unit 40, wherein the unit is driven solely by the leakage flow (the only input to jet pump 40 is the leakage flow in line 46; see fig. 2 below) and comprises at least one of a fan, jet pump 40 and pump;
wherein, during the supplying of the main mass flow to the at least one sub-assembly (valve 37) through the at least one first outlet, the controllable valve (see fig. 2 below) comprises:
a first operative mode in which the controllable valve closes (intended use: during flushing operations the compressor 33 provides compressed air to the pipe before valve 38 is opened to exhaust vapors; see par. 56), such that an air pressure in the pipe increases to a predetermined value (the pressure in the pipe is the predetermined value); and
a second operative mode in which the controllable valve at least partially opens to supply the leakage mass flow to the bleed air line when the air pressure in the pipe reaches the predetermined value (the valve in line 46 can be opened to supply air to jet pump 40 to draw exhausted vapor from line 47). Lucas discloses a pipe instead of a plenum chamber.

    PNG
    media_image1.png
    647
    826
    media_image1.png
    Greyscale
[AltContent: textbox (outlet)][AltContent: arrow][AltContent: textbox (pipe )][AltContent: arrow][AltContent: arrow][AltContent: textbox (Lucas control valve is located in pressure line 46; (see par. [0053], middle) )][AltContent: arrow]

Frey teaches (see fig. 2) an arrangement comprising a turbomachine 16 with a compressor (col. 3, l. 55) having an outlet (at 24 in fig. 2) wherein the outlet of the compressor is connected to a plenum chamber 26.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Lucas with the concept of a plenum chamber as taught by Frey in order to facilitate accommodating a supply of pressurized air during changes in supply pressure from the compressor of Lucas (Frey col. 4, ll. 1-10).
It is further noted that a simple substitution of one known element (in this case, the plenum chamber as taught by Frey) for another (in this case, the pipe disclosed by Lucas) to obtain predictable results (in this case, providing a supply of pressurized air to outlets of the plenum chamber) was an obvious extension of prior art teachings, KSR, 550 U.S. 398 at 417, 82 USPQ2d at 1396, MPEP 2141 III B.
The phrase “a first operative mode in which the controllable valve closes, such that an air pressure in the plenum chamber increases to a predetermined value; and a second operative mode in which the controllable valve at least partially opens to supply the leakage mass flow to the bleed air line when the air pressure in the plenum chamber reaches the predetermined value” is interpreted as intended use.  The structure of Lucas is capable of performing the intended use as discussed above.  One of ordinary skill understands that when viewing figure 2 the structure of fig. 2 is capable of performing the intended use recitation.  An implementation of this the structure of fig. 2 is pointed out in the claim 1 analysis above, and below.
The Lucas controllable valve in line 46 is open to regulate the gas flow to jet pump 40 to evacuate gasses from cathode chamber 12 (par. [0013], top).  Valves 38 and 39 can be closed; and valve 37 can be open (wherein compressed air drives turbine 34 to drive compressor 33) or closed (wherein motor 35 drives compressor 33) when compressor 33 supplies air to jet pump 40, the jet pump 40 entraining evacuated gasses wherein both the evacuated gasses and compressed air are expelled through line 49 (par. [0056], top; par. [0052]).
Compressed air from compressor 33 pressurizes the plenum chamber of Lucas in view Frey (annotated by “pipe” in Lucas fig. 2 above and modified by Frey) to a predetermined pressure.  The valve in line 46 is opened to supply air to jet pump 40. 
Regarding claim 3, Lucas in view Frey teach the current invention as claimed and discussed above.  Lucas further discloses (fig. 2 above) neither a pre-cooler nor a compressor is arranged between the controllable valve and the unit (there is no pre-cooler or compressor within line 46).
Regarding claim 4, Lucas in view Frey teach the current invention as claimed and discussed above.  Lucas further discloses (fig. 2 above) the unit 40 can be driven by energy contained in the leakage flow (par. [0013], middle and bottom).
Regarding claim 11, Lucas in view Frey teach the current invention as claimed and discussed above.  Lucas further discloses wherein the arrangement has at least one component 10 which can be supplied (suction from jet pump 40 draws exhaust air from cathode chamber 12; therefore unit 40 is capable of “supplying” by means of suction; this is similar applicant jet pump 10 drawing fluid from fuel cell arrangement 12 to jet pump 10 via vacuum line 11 in applicant elected embodiment fig. 1) by the unit 40 with an air stream (32; par. [0044], top, “exhaust air”) for temperature control (the exhaust air 32 carries heat away from cathode chambers 12; par. [0048], middle) and/or ventilation (air enters cathode chambers 12 via line 31 and exits via line 32 and/or 47), said at least one component being selected from the group consisting of a fuel cell 10, a fuel cell arrangement, a reformer and a methanol reformer.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lucas in view of Frey, as applied to claim 1 above, and further in view of NPL Hydrogen Fuel Cell Powered VW (Edwards).
Regarding claim 6, Lucas in view Frey teach the current invention as claimed and discussed above.  Lucas further discloses the arrangement can be an electrical consumer (par. [0049], top).  Lucas is silent the electrical consumer is designed as a static arrangement for supplying energy, or as an airborne vehicle, a land vehicle or a water vehicle.
Edwards teaches an electrical consumer is a land vehicle (lines 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide the fuel cell arrangement of Lucas in view Frey, with the electrical consumer is designed as an electrical consumer automobile land vehicle as taught by Edwards in order to facilitate improving environmental emissions and providing quick recharging (Edwards lines 3-5).

Response to Arguments
Applicant argues that Lucas in view Frey do not teach the intended use recitation of lines 15-21 of claim 1.  As shown below the structures of applicant and the prior art are substantially similar and thus the prior art can perform the intended use recitations.  For example when compressor 33 is supplying air to pip at 31 (wherein pipe is modified with Frey as discussed in the claim 1 analysis above) pressure in pipe can reach a predetermined pressure during the time when valve 37 can be open and supply air to turbine 34 both of which are sub-assemblies.  The valve in line 46 can be opened during the time of the predetermined pressure to supply compressed air from the plenum chamber to jet pump 40.  This can take place during flushing operations discussed in par. 56 of Lucas.
[AltContent: arrow]
    PNG
    media_image3.png
    784
    789
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    654
    803
    media_image4.png
    Greyscale
[AltContent: textbox (first outlet and controllable valve ((see par. [0053], middle re Lucas valve) )][AltContent: arrow][AltContent: arrow][AltContent: textbox (plenum chamber (as modified by Frey, re Lucas))][AltContent: arrow][AltContent: arrow][AltContent: textbox (compressor)][AltContent: arrow][AltContent: textbox (compressor)][AltContent: arrow][AltContent: textbox (second outlets)][AltContent: arrow][AltContent: arrow][AltContent: textbox (second outlets)][AltContent: arrow][AltContent: arrow]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC J AMAR whose telephone number is (571)272-9948. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.J.A/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741